DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 04/14/2021, has been received, entered and made of record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document Japanese Patent Application published as No. 2016-127382 on pages 1-3 of the specification.
Reference Japanese Patent Application published as No. 2016-127382 is a general background reference(s) covering a document reading device.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim1, the closest prior arts searched Ishida (US 2014/0192386 A1), Ishido (US 2014/0092445 A1) and Suto (US 2009/0180158 A1) individually or combined fail to disclose or make obvious the claimed subject matter. In particular, Examiner did not find any reference that discloses or would have rendered obvious: “wherein when a double-side special mode for reading both sides of a special document is selected as the reading mode, the controller based on first read image data obtained by reading a first face, which is one side of the document, calculates a first sub scanning size, which is a size of the first face in a sub scanning direction, based on second read image data obtained by reading a second face, which is another face of the document, calculates a second sub scanning size, which is a size of the second face in the sub scanning direction, and determines the larger of the calculated first and second sub scanning sizes to be a definitive sub scanning size, which is the size of the document in the sub scanning direction set on the document stage.”
It follows that claims 2-11 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 12, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675